Title: Thomas Jefferson to André Daschkoff, 12 August 1809
From: Jefferson, Thomas
To: Daschkoff, André


          Sir  Monticello. Aug. 12. 09.
           Your favor of July 5. has been duly recieved, and, in it, that of my friend mr Short. I congratulate you on your safe arrival in the American hemisphere, after a voyage which must have been lengthy in time, as it is in space. I hope you may experience no unfavorable change in your health on so great a change of climate, and that our fervid sun may be found as innocent as our cloudless skies must be agreeable. I hail you with particular pleasure, as the first harbinger of those friendly relations with your country so desireable to ours.  both nations being, in character & practice, essentially pacific, a common interest in the rights of peaceable nations, gives us a common cause in their maintenance: & however your excellent emperor may have been led from the ordinary policy of his government, I trust that the establishment of just principles will be the result, as I am sure it is the object of his efforts.
           When you shall have had time to accomodate yourself somewhat to our climate, our manners, & mode of living, you will probably have a curiosity to see something of the country you have visited, something beyond the confines of our cities. these exhibit specimens of London only. our country is a different nation. should your journeyings lead you into this quarter of it, I shall be happy to recieve you at Monticello, and to renew to you in person the assurances I now tender, of my great respect and consideration.
          
            Th:
            Jefferson
        